Title: To George Washington from William Fitzhugh, 4 July 1785
From: Fitzhugh, William
To: Washington, George

 

Dear General
Millmont [Md.] July 4th 1785—

I had the Honor of your favor by Mr Bolton of the 21st of May—It came to me One month After date, Coverd by one from Him, informing me of his Contract to do your Business, but that his Creditors takeing Alarm at His going out of the state, had threatn’d to Sue him, & that he was Inform’d, some had Actually taken out writs against him—in consequence of which he had written to the care of Colo. Hooe of Alexandria Adviseing you that it woud not be in his power to Comply with His Contract—I have not seen Bolton, but am Inform’d he has been drunk The Greatest Part of the time since His return from Virga—I was at Colo. Platers yesterday, who says that Bolton, Immediately on his return acknowledged his Contract, and at the same time Declar’d he had no Intention to Comply with it—The Colo. is of oppinion that the Excuse he offers is without foundation, & that he has no other reason for disappointing you, than his unwillingness to seperate from His Idle & Drunken Associates Here—I am Extreamly Sorry that I recommended so Intemperate and Imprudent a Man to You—He is certainly one of the first Workmen on this Continent, & the most Capable of Performing the Business you wanted in an Elegant Manner—I did flatter myself that freed from an Idle Family, & distant from Worthless Associates—He wou’d compleatly Answer Your Purpose—But His Conduct on the present Occasion has convinc’d me, that He was unworthy of Attention—& I now wish your Excellency to have no dependance on him.
I shall be Happy in Supplying the Several things you want for Building, & amongst them will venture to send the Brass Spring Locks or hinges unless you forbid it—on a presumption that they will Answer your Purpose—as I do not Expect Boltons advice—you shall have the Crown Glass 8 Inches by ten, & a dividend of the other materials you mention—you say nothing of Hinges—I presume you have got the list of materials sent by Bolton—As from Boltons Conduct you will have no occasion to send for His tools, wou’d it not be convenient to Send the Waggon for the Building Materials, which I Suppose will weigh Near or upwards of 800 Ct—or wou’d you rather take the Chance of an opportunity by Water? Shou’d the first be prefer’d, I have

spoke to Colo. Plater to give your Servant an Immedeate Passage to me, & I will dispatch my boat with the materials to His Seat, where the Waggon may wait.
I Purpose going to Annapolis the 15th Inst. & shall return in a Week—and be at Home until the middle of September—And If not the Goods shall be Pack’d—ready for dispatch when Call’d for.
Be pleas’d to acept my thanks for your very friendly Offer of the Service of your Jacks next Spring in case they shou’d Arive, & will Accept it for two of my Mares. Mrs Fitzhugh Joins with me in respectful Complts & best wishes to you your Lady & Family. I have the Honor to be with every Sentiment of respect & Esteem Your Excellencys Affectionate & Oblig’d Humle Servt

Willm Fitzhugh—


P.S. The grass seeds and corn you were so kind to give me have been attended to—of the Guinea Grass not a seed has vegetated—the Orchard Grass is in growth & promises to be very valuable. the Corn is Also flattering. yrs W.F.

